Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 54-73 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
This application is a continuation of 13481407 which was issued as a patent, following a PTAB decision dated 02/27/2019. Claims of the current application are substantially similar (however, not identical) to the claims of the allowed parent, therefore, found subject matter eligible and overcoming the prior art teachings for similar reasons provided in the parent’s PTAB decision.
Further, closest prior art to the claimed invention includes Kumar et al. (US 2011/0137994 A1), Darr (US 2007/0226248 A1), Gross (US 2006/0010029 A1), Elliot et al. (US 2009/0307049 A1), Wen et al. (US 2006/0235810 A1), Teague (US 2006/0212355 A1), and Bizhani et al. (M. Bizhani and M. J. Tarokh, "Behavioral segmentation of bank's Point-of-Sales using RF*M* approach," Proceedings of the 2010 IEEE 6th International Conference on Intelligent Computer Communication and Processing, 2010, pp. 81-86, doi: 10.1109/ICCP.2010.5606461.). None of the prior art alone or in combination teach(es) the claimed invention, wherein the novelty is in the combination of the limitations and not in a single limitation.   
Note that a double patenting rejection is avoided via the terminal disclaimer filed and approved on 08/24/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624